CLARK, Circuit Judge
(dissenting).
Despite my great respect for the experience and expertise in this field of law of the majority and the deference which I do and should accord to their judgment, I hear a different drummer. I cannot bring myself to that critical point necessary to reverse the equally learned district judge — a definite and firm conviction that as trier of fact he made a mistake.
This was not a routine harbor departure, nor was it an ordinary passage through confined or restricted waters. One single maneuver which those in charge of the AFRICAN NEPTUNE planned for her to make on her course to the sea was so critical that a six-second error in its execution irrevocably consigned ten human beings to their death and injured ten others. Indeed, the majority does not contest the correctness of the district judge’s determination that a high degree of care was demanded in the ship’s approach to and clearance of the bridge and that it was not a routine operation.
Additionally, on this disastrous evening almost every possible adverse factor was aligned against a safe transit of the bridge opening by the AFRICAN NEPTUNE and every one of them was known. Before she left the dock the master knew, and therefore Farrell knew, these things: the ship was in a light condition, which meant much more of her freeboard and her rudder was above the water line. Her propeller was barely under the surface. There was a westerly wind of some 10 to 15 knots. A full tide had begun to ebb. A fairly strong current in the river was flowing seaward. Thus, maneuverability at the crucial point was hampered in every conceivable fashion, so much so in fact that one expert testified he would not have put to sea under those conditions. The district judge determined in an unchallenged finding that the helmsman’s error was detected by the third mate about six seconds after it occurred. Although correction was instantly begun, the ship was already irrevocably committed to its peril.
In reversing,' the majority focuses upon two general faults — whether Farrell should have required additional persons to man the bridge during departures or whether the rudder angle indicator should have been differently positioned. Though I agreed with the majority’s conclusions that neither of these findings formed a proper factual basis for denying limitation, I would come out differently. While the district judge listed them among the shortcomings, I do not feel that they formed the real basis for his determination that the ship and its master failed to specifically prepare for the delicate risks they were about to undertake on this departure.
The evidence is uncontradicted that on this fateful evening no safety procedures were discussed with either of the pilots aboard or with the bridge crew. No thought was taken for the safe navigation through the bridge span “because we didn’t anticipate any danger.”
The crucial finding of the district judge was that prior to the vessel’s departure from the dock the master failed to coordinate procedures and understandings with all concerned with respect to approach to the bridge and its transit — a fault which contributed to the collision. It cannot be gainsaid that the accident happened because the helmsman erred. However, neither the errant helmsman nor the third mate assigned the duty of watching him were ever told that this particular turn, which the master and pilots know would have to be made to enter the bridge span, was so highly critical and dangerous that an error in its prompt, correct execution carried the portent of death and destruction and that mere seconds in its detec*14tion and correction would render its consequences inevitable.
Although the district judge may have chosen too harsh a term when he described the procedures that night as lacking in “fail safe” precautions, I cannot fault his ultimate determination that before the AFRICAN NEPTUNE got underway Farrell or its master should have taken a moment to tell those about to be charged with this ultrahazardous undertaking what to expect and how they could minimize or prevent hazard to life and limb in the maneuver that lay ahead.